******************************************************
  The ‘‘officially released’’ date that appears near the
beginning of each opinion is the date the opinion will
be published in the Connecticut Law Journal or the
date it was released as a slip opinion. The operative
date for the beginning of all time periods for filing
postopinion motions and petitions for certification is
the ‘‘officially released’’ date appearing in the opinion.
In no event will any such motions be accepted before
the ‘‘officially released’’ date.
  All opinions are subject to modification and technical
correction prior to official publication in the Connecti-
cut Reports and Connecticut Appellate Reports. In the
event of discrepancies between the electronic version
of an opinion and the print version appearing in the
Connecticut Law Journal and subsequently in the Con-
necticut Reports or Connecticut Appellate Reports, the
latest print version is to be considered authoritative.
  The syllabus and procedural history accompanying
the opinion as it appears on the Commission on Official
Legal Publications Electronic Bulletin Board Service
and in the Connecticut Law Journal and bound volumes
of official reports are copyrighted by the Secretary of
the State, State of Connecticut, and may not be repro-
duced and distributed without the express written per-
mission of the Commission on Official Legal
Publications, Judicial Branch, State of Connecticut.
******************************************************
   JOHN GIROLAMETTI, JR., ET AL. v. MICHAEL
      HORTON ASSOCIATES, INC., ET AL.
                (AC 38208)
                (AC 38093)
                (AC 38094)
                (AC 38095)
                (AC 38097)
       JOHN GIROLAMETTI, JR., ET AL. v. VP
            BUILDINGS, INC., ET AL.
                  (AC 38098)
                  (AC 38099)
                 Sheldon, Mullins and Bishop, Js.
   Argued December 8 and 9, 2016—officially released June 6, 2017

  (Appeal from Superior Court, judicial district of
  Waterbury, Complex Litigation Docket, Agati, J.)
  Brian J. Donnell, with whom, on the brief, was
Michael G. Caldwell, for the appellants in AC 38208
and the appellees in AC 38093, AC 38094, AC 38095, AC
38097, AC 38098, and AC 38099 (plaintiffs in both cases).
  Daniel J. Krisch, with whom was Frederick E. Hedb-
erg, for the appellee in AC 38208 (defendant in the first
case Rizzo Corporation).
  Deborah Etlinger, with whom, on the brief, was Mat-
thew Horowitz, for the appellant in AC 38093 (defen-
dant in the first case Lindade Construction, Inc.).
  Anita C. Di Gioia, for the appellant in AC 38094
(defendant in the first case Dominic Quaraglia Engi-
neering, Inc.).
  Kevin M. Godbout, for the appellant in AC 38095
(named defendant in the first case).
  Jared Cohane, with whom, on the brief, was Luke R.
Conrad, for the appellant in AC 38097 (defendant in
the first case Test-Con, Inc.).
  Curtis L. Brown, pro hac vice, with whom was Davis
S. Hardy, for the appellant in AC 38098 (defendant in
the second case Bluescope Buildings of North America,
Inc., et al.).
  Sean R. Caruthers, for the appellant in AC 38099
(defendant in the second case Pat Munger Construction
Company, Inc.).
                          Opinion

   BISHOP, J. These seven appeals arise from disputes
regarding the construction of an expansion to a Party
Depot Store (store) located in Danbury. The owners of
the store, the plaintiffs John Girolametti, Jr., and Cindy
Girolametti, brought actions against the general con-
tractor, Rizzo Corporation (Rizzo), and seven subcon-
tractors and sub-subcontractors who worked on the
construction project, on various claims relating to the
quality of the work provided. All eight defendants filed
motions for summary judgment.1 The owners of the
store appeal from the court’s judgment granting Rizzo’s
motion for summary judgment. The subcontractors and
sub-subcontractors appeal from the court’s judgment
denying all of their motions for summary judgment.2
Although each appeal involves some unique facts and
implicates the interests of parties specific to that appeal,
the factual backdrop to these appeals is sufficiently
common to enable us, on review, to set forth the facts
that underlie them in one background statement. Addi-
tional facts will be noted, as appropriate, in our discus-
sion of each appeal.
                             I
        FACTS AND PROCEDURAL HISTORY
   In 2007, the plaintiffs, John Girolametti, Jr., and Cindy
Girolametti, were the owners of property located at 43
South Street in Danbury. Later, on March 4, 2008, the
Girolamettis transferred title to that property to 43
South Street, LLC, an entity of which they are the sole
members. The Girolamettis are also the sole sharehold-
ers of Party Depot, Inc., an entity that leased the prop-
erty from 43 South Street, LLC, on February 27, 2008.
Although the Girolamettis and all of their foregoing
entities are parties to these appeals, John Girolametti,
Jr., has acted on behalf of all such parties in regard to
the Party Depot project since its inception. Accordingly,
for economy of language, we refer to the Girolamettis
and their entities as Girolametti throughout our discus-
sion of the appeals unless otherwise appropriate. Simi-
larly, we refer to the Party Depot project simply as
the project.
                             A
                       The Project
   In June of 2007, Girolametti submitted a proposed
building contract to the defendant Rizzo, a Connecticut
corporation located in Danbury, under which Rizzo
would serve as the general contractor for the construc-
tion of an expansion of the store. The project was to
be designed by architect Russell J. Larrabee and struc-
turally engineered by Richard Marnicki of Marnicki
Associates, LLC. Between the date on which the con-
tract was first proposed by Girolametti, June 22, 2007,
and the date on which it was signed by Rizzo, November
12, 2007, several changes were made to the project.
Most notably, the parties agreed to alter the project’s
original design by using a pre-engineered building
(PEB), which was to be added to the existing structure.
Due to this change, Girolametti and Marnicki could not
come to terms as to Marnicki’s services for the value
engineering requirements of the anticipated PEB, and
Marnicki left the project. As a result of his departure,
Marnicki, whose design specifications for the project
had previously been submitted to Danbury’s municipal
authorities, contacted the city with instructions not to
use his structural drawings for permitting purposes.
   The contract ultimately signed by Rizzo and Girola-
metti was on an American Institute of Architects ‘‘Stan-
dard Form of Agreement Between Owner and
Contractor’’ and provided for a contract price of
$2,435,100. The agreement included, inter alia, a provi-
sion requiring the submission of all disputes regarding
the project between the owner and the contractor to
binding arbitration in accordance with the Construction
Industry Arbitration Rules of the American Arbitration
Association. The contract also had an article concerning
subcontractors, which provided in relevant part: ‘‘By
an appropriate agreement, written where legally
required for validity, [Rizzo] shall require each subcon-
tractor, to the extent of the work to be performed by
the subcontractor, to be bound to [Rizzo] by the terms
of the contract documents and to assume toward
[Rizzo] all the obligations and responsibilities which
[Rizzo], by these documents, assumes toward [Girola-
metti] and [Larrabee]. Said agreement shall preserve
and protect the rights of [Girolametti] and [Larrabee]
under the contract documents with respect to the work
to be performed by the subcontractor so that the sub-
contracting thereof will not prejudice such rights, and
shall allow to the subcontractor, unless specifically pro-
vided otherwise in the [Rizzo]-subcontractor
agreement, the benefit of all rights, remedies and
redress against [Rizzo] that [Rizzo], by these docu-
ments, has against [Girolametti]. Where appropriate,
[Rizzo] shall require each subcontractor to enter into
similar agreements with his sub-subcontractors. [Rizzo]
shall make available to each proposed subcontractor,
prior to the execution of the subcontract, copies of the
contract documents to which the subcontractor will
be bound by this paragraph 5.3, and identify to the
subcontractor any terms and conditions of the proposed
subcontract which may be at variance with the contract
documents. Each subcontractor shall similarly make
copies of such documents available to his sub-subcon-
tractors.’’
  As plans were evolving from an architect designed
and individually engineered building to the purchase of
a PEB for the project addition, Rizzo, in July of 2007,
entered into a subcontract with the defendant Michael
Horton Associates, Inc. (Horton), a Branford corpora-
tion engaged in the business of providing professional
structural engineering services. Under this contract,
Horton was to design the lower level parking garage
structure and the supported floor slab at grade level
with the understanding that the superstructure of the
building above grade level would be designed by the
PEB manufacturer. Horton also agreed to develop a
snow drift load plan for the existing building roof struc-
ture, to include an analysis of the existing roof framing
and a design for any needed framing reinforcement in
this area. The contract amount for Horton’s services
was $23,000.
   Consistent with the understanding between Girola-
metti and Rizzo that the project would involve a PEB,
Rizzo entered into a $402,000 subcontract with the
defendant Pat Munger Construction Company, Inc.
(Munger), a Connecticut corporation located in Bran-
ford, for the purchase and erection of a pre-engineered
steel building for the project. The subcontract provided,
inter alia, that Munger would provide Rizzo and Lar-
rabee with proposed shop drawings, as furnished by
the building manufacturer for the purpose of completely
describing the details of the PEB construction. In a
portion of the agreement regarding Munger’s potential
liability, the parties agreed that Munger would be liable
to Rizzo ‘‘for any direct costs [Rizzo] incurs as a result
of [Munger’s] failure to perform this subcontract in
accordance with this Agreement. [Munger’s] failure to
perform includes the failure to perform of its subcon-
tractors of any tier and any [suppliers].’’
  Pursuant to its subcontract with Rizzo, Munger, in
turn, entered into a sub-subcontract with Varco Pruden
Buildings, Inc. (VP), an Ohio corporation that later
merged with the defendant BlueScope Buildings North
America, Inc. (BlueScope), for the purchase of the PEB.3
At the time, Munger was an authorized builder of VP
manufactured buildings. In conjunction with this order,
the defendant Steven Oakeson, an employee of Blue-
Scope and a licensed professional engineer, signed and
sealed the final erection drawings for the PEB ordered
by Munger for the project.
  Rizzo also subcontracted with the defendant Lindade
Corporation (Lindade), located in Bridgeport, to per-
form construction services in connection with the proj-
ect. Generally, Lindade’s undertaking involved
carpentry services in both the existing building and the
anticipated addition. The contract price for Lindade’s
services was $245,988. Notably, Lindade’s agreement
with Rizzo contained the following provisions. Section
1 (b) of the agreement provides: ‘‘[Lindade] assumes
toward [Rizzo] all obligations, risks, and responsibilities
for the Work, which [Rizzo] assumes toward [Girola-
metti] in the Contract Documents, and shall be bound
to [Rizzo] in the same manner and to the same extent
[Rizzo] is bound to [Girolametti] by the Contract Docu-
ments.’’ Section 2 (f) of the agreement provides: ‘‘[Lin-
dade] acknowledges that [Girolametti’s] payment to
[Rizzo] for any work performed by [Lindade] is an
express condition precedent to any . . . payment to
[Lindade from Rizzo] and that [Rizzo] is under no obliga-
tion to make any partial or final payments to [Lindade]
until and unless [Girolametti] first pays [Rizzo]. . . .’’
Section 4 (b) of the agreement provides: ‘‘[Lindade]
shall be liable to [Rizzo] for any costs [Rizzo] incurs as
a result of [Lindade’s] failure to perform this subcon-
tract in accordance with its terms. [Lindade’s] failure
to perform includes the failure to perform of its subcon-
tractors of any tier and all [suppliers]. [Lindade’s] liabil-
ity includes, but is not limited to, (1) damages and other
delay costs payable by [Rizzo] to [Girolametti] . . . .’’
Section 9 (a) of the agreement provides: ‘‘If, any action
by [Girolametti] or involving the Contract Documents
is reason for any dispute between [Rizzo] and [Lindade],
[Lindade] agrees to be bound to [Rizzo] as [Rizzo] is
bound to [Girolametti] by the terms of the Contract
Documents and by any preliminary and final decisions
or determinations made by the party, board or court
the Contract Documents authorize, or by law, whether
or not [Lindade] is a party to such proceedings. . . .’’
   Lindade, in turn, entered into a sub-subcontract with
the defendant Domenic Quaraglia Engineering, Inc.
(Quaraglia), a Massachusetts corporation, for structural
engineering services in connection with the project.
Specifically Quaraglia undertook to design and detail
the infill stud wall and canopy roof along one wall
of the building in accordance with architectural and
structural drawings. The contract price for Quaraglia’s
services was $3825.
   The last party to these appeals is the defendant Test-
Con Inc. (Test-Con), a Connecticut corporation with
its principal place of business in Danbury. Girolametti
retained Test-Con while the project was underway to
perform construction material inspection and testing
services as periodically requested by Girolametti, for
which Girolametti, in turn, was obligated to pay Test-
Con an hourly fee based on the particular scope and
focus of inspection and testing requested.
                             B
                     The Arbitration
  Work on the project proceeded and was completed
by November 3, 2008, the date on which the city of
Danbury awarded a certificate of occupancy for the
store. The parties, however, had disputes regarding
their respective rights and obligations, for which Rizzo
sought resolution through arbitration. Accordingly, on
April 29, 2009, Rizzo applied for arbitration through the
American Arbitration Association, claiming that Girola-
metti owed it further sums beyond the contract price
for extra work performed and costs incurred on the
project. In response, Girolametti filed a counterclaim,
seeking compensation of $406,431 for the cost of
repairing Rizzo’s alleged defects and completing the
project and for certain credits claimed by Girolametti,
and the additional sum of $354,572 for lost income
caused by Rizzo’s alleged failure to complete the project
in a timely and proper manner.
  Before the commencement of the arbitration, both
parties filed memoranda of law. In its submission to
the arbitrator, Girolametti alleged that Rizzo was
responsible for multiple construction defects. Girola-
metti claimed that Rizzo had ‘‘failed to provide a pre-
engineered structure that complied with the intent of
the original design’’ and that ‘‘some of the most funda-
mental construction elements were completely elimi-
nated.’’ Additionally, while the arbitration was pending,
Marnicki provided Girolametti with a report concerning
his review of the construction, with particular regard
to design issues concerning loading factors and the
building’s load carrying capacity.4
  The arbitration hearings commenced in December,
2009, and were concluded on December 15, 2010, after
thirty-five days of hearings. The record reflects that on
December 8, 2010, the thirty-third day of the hearings,
Girolametti made the decision to no longer participate
in the hearings, despite the urging of the arbitrator
that Girolametti proceed with the presentation of his
damages claims.
   On March 28, 2011, the arbitrator issued his award,
in which he ordered Girolametti to pay Rizzo $508,597
for sums due, after accounting for credits due to Girola-
metti on the basis of evidence during arbitration, with
interest to run at the rate of 5 percent per annum until
the award was fully paid.5 The arbitrator also ordered
Rizzo to provide Girolametti with close out materials
including warranties from the contractor and the sub-
contractors. With respect to claims made by Girola-
metti, the arbitrator stated: ‘‘[Girolametti] made a
conscious and informed decision to no longer attend the
scheduled [American Arbitration Association] hearings
and intentionally refused to present any evidence or
expert witnesses to explain or otherwise justify any
alleged damages. The only conclusion that can be drawn
from this decision is that either [Girolametti] did not
incur any damages due to [Rizzo’s] construction of the
project, or [Girolametti] was unable to prove any of the
damages [he] alleged in [his] prehearing brief.’’
  Nonetheless, the arbitrator did discuss and assess
Girolametti’s claims as part of his written award. With
respect to structural issues, the arbitrator rejected Giro-
lametti’s claim that the second floor of the building was
not being occupied due to safety concerns. Rather, the
arbitrator found that Girolametti was not permitted by
Danbury zoning regulations to use the second floor
for any purpose, and in fact that the city, after conduct-
ing an inspection, had found the structure to be safe
with no reason to restrict or remove its certificate of
occupancy. The arbitrator concluded: ‘‘[Girolametti] is
not entitled to any damages or credits for structural
issues.’’
                            C
                 The Underlying Cases
   The dispute between Girolametti and Rizzo that
began in arbitration ultimately metastasized into litiga-
tion involving Girolametti and Rizzo and several other
entities that performed work on the project. On Decem-
ber 15, 2010, while the arbitration hearings were still
in progress, Girolametti filed a declaratory judgment
action in the Danbury Superior Court, seeking a deter-
mination that its contract with Rizzo was void, and
therefore that it was not obliged to submit its dispute
with Rizzo to arbitration. See Girolametti v. Rizzo
Corp., Superior Court, judicial district of Danbury,
Docket No. CV-11-6005230-S (January 3, 2013). While
the declaratory judgment action was pending, the arbi-
trator issued his award, on March 28, 2011. Thereafter,
Rizzo applied, in the declaratory judgment action, to
have the court confirm the award. Id. The court granted
Rizzo’s application and confirmed the arbitration
award. Id. The court’s judgment later was affirmed by
this court. See Girolametti v. Rizzo Corp., 152 Conn.
App. 60, 97 A.3d 55 (2014).
  Also, on May 18, 2011, more than thirty days after
receiving notice of the arbitration award, and after the
court had confirmed the award, Girolametti filed an
application in the Danbury Superior Court to vacate
that award on the basis of various alleged improprieties.
See Girolametti v. Rizzo Corp., 52 Conn. Supp. 592, 77
A.3d 217 (2012). Thereafter, Rizzo filed a motion to
dismiss the application to vacate because of its untimeli-
ness, which the court granted. Id., 601. On appeal, this
court affirmed the court’s judgment of dismissal. See
Girolametti v. Rizzo Corp., 144 Conn. App. 77, 70 A.3d
1162 (2013).
   Two actions that have since been consolidated under-
lie the present appeals. By complaint filed March 22,
2011, after the arbitration hearings had concluded but
before the issuance of the arbitration award, Girola-
metti brought an action in the Danbury Superior Court
against Horton, alleging that Horton had been negligent
in the performance of engineering services in connec-
tion with the project. Through an apportionment com-
plaint, Horton brought into the litigation as
apportionment defendants Rizzo, VP, Quaraglia, Lin-
dade, and Test-Con.6 Thereafter, Girolametti filed a
fourth amended complaint, dated August 7, 2014, in
which he made direct claims against Horton, Rizzo,
Quaraglia, Lindade, and Test-Con. Second, on Novem-
ber 30, 2011, Girolametti brought an action in the Dan-
bury Superior Court against VP, BlueScope, Oakeson,
Munger, and Rizzo. Thereafter, on July 16, 2014, Girola-
metti filed a third amended complaint in that matter,
in which he removed direct claims against Rizzo, but
maintained direct claims against VP, BlueScope, Oake-
son, and Munger.
   At the heart of many of Girolametti’s claims in these
underlying cases are the design and construction of
the steel joists, engineered by a subcontractor of VP,
Commercial Metals Company, to support the second
floor of the building (defective joists claim). Each joist
is comprised of two parallel steel bars that are con-
nected by computer designed web reinforcements,
which create a structural beam. Steel decking and a
reinforced concrete slab sit on top of the structural
beams. Girolametti alleged that the joists’ design was
defective, did not comply with the project’s design
requirements, and lacked the required loading capacity.
Girolametti further alleged that many of the contrac-
tors, subcontractors, and sub-subcontractors were
aware of these alleged defects and intentionally hid
them from Girolametti.
  In the actions underlying these appeals, each of the
defendants moved for summary judgment against Giro-
lametti on the grounds of res judicata, collateral estop-
pel and, in one instance, Girolametti’s failure to timely
move to vacate the award. In response, the court
granted the motion filed by Rizzo but denied the
motions for summary judgment filed by the other defen-
dants on the ground that they lacked privity with Rizzo
by virtue of not having been parties to the arbitration.
These appeals followed.
                            II
          APPLICABLE LEGAL PRINCIPLES
  Having set forth the common facts and procedural
history of these appeals, we now detail the legal princi-
ples that are germane, albeit with varying emphasis, to
the claims presented on appeal.
                            A
                  Standard of Review
  We address first our standard of review. ‘‘In seeking
summary judgment, it is the movant who has the burden
of showing the nonexistence of any issue of fact. The
courts are in entire agreement that the moving party
for summary judgment has the burden of showing the
absence of any genuine issue as to all the material facts,
which, under applicable principles of substantive law,
entitle him to a judgment as a matter of law. The courts
hold the movant to a strict standard. To satisfy his
burden the movant must make a showing that it is quite
clear what the truth is, and that excludes any real doubt
as to the existence of any genuine issue of material
fact. . . . As the burden of proof is on the movant, the
evidence must be viewed in the light most favorable to
the opponent. . . . When documents submitted in sup-
port of a motion for summary judgment fail to establish
that there is no genuine issue of material fact, the non-
moving party has no obligation to submit documents
establishing the existence of such an issue. . . . Once
the moving party has met its burden, however, the
opposing party must present evidence that demon-
strates the existence of some disputed factual issue.
. . . [I]t is only [o]nce [the] defendant’s burden in estab-
lishing his entitlement to summary judgment is met
[that] the burden shifts to [the] plaintiff to show that
a genuine issue of fact exists justifying a trial.’’ (Citation
omitted; internal quotation marks omitted.) Romprey
v. Safeco Ins. Co. of America, 310 Conn. 304, 319–20,
77 A.3d 726 (2013). The scope of our review of the trial
court’s decision to grant or deny a defendant’s motion
for summary judgment is plenary. Id., 313.
   The applicability of the doctrines of res judicata and
collateral estoppel present questions of law over which
we employ plenary review. Lighthouse Landings, Inc.
v. Connecticut Light & Power Co., 300 Conn. 325, 345,
347, 15 A.3d 601 (2011). Additionally, as one of the
appeals raises the issue of the court’s subject matter
jurisdiction on the basis of Girolametti’s failure to
timely file a motion to vacate the arbitration award, we
note that ‘‘because [a] determination regarding a trial
court’s subject matter jurisdiction is a question of law,
our review is plenary.’’ (Internal quotation marks omit-
ted.) Ungerland v. Morgan Stanley & Co., 132 Conn.
App. 772, 775, 35 A.3d 299 (2012).
                              B
                  Finality of Judgments
    Because all but one of the appeals concern the trial
court’s denial of motions for summary judgment, we
first address legal principles pertaining to finality of
judgments before proceeding to a discussion of the
substantive issues on appeal. Although, as a general
matter, this court only has jurisdiction to hear appeals
from final judgments, there are particular circum-
stances in which we may hear an appeal from an other-
wise interlocutory judgment. The trial court’s denial of
a motion for summary judgment raising a claim of res
judicata or collateral estoppel presents such an
instance. Because one purpose of the doctrines of res
judicata and collateral estoppel is to avoid unnecessary
and duplicative litigation, we treat the denial of a motion
for summary judgment based on the doctrines of collat-
eral estoppel or res judicata as a final judgment for
appeal purposes. Wheeler v. Beachcroft, LLC., 320 Conn.
146, 149 n.3, 129 A.3d 677 (2016); Santorso v. Bristol
Hospital, 308 Conn. 338, 344, 63 A.3d 940 (2013); see
State v. Osuch, 124 Conn. App. 572, 583, 5 A.3d 976
(‘‘[a]pplication of [res judicata] . . . effectuates public
policy by promoting judicial economy and avoiding
inconsistent judgments’’), cert. denied, 299 Conn. 918,
10 A.3d 1052 (2010).
   Finally, regarding the issue of finality of judgments,
although normally the court’s denial of a motion for
summary judgment on grounds other than those that
fully conclude the rights of the parties would not be
considered a final judgment for appeal purposes, if sum-
mary judgment is sought primarily on the basis of res
judicata or collateral estoppel but the movants move
unsuccessfully for summary judgment on an alternative
ground as well, the court may review the denial of such
a claim along with the denial of the res judicata defense
when the two are inextricably intertwined with one
another. Santorso v. Bristol Hospital, supra, 308 Conn.
354 n.9. We turn now to a review of the legal principles
germane to the substance of the issues on appeal.
                             C
         Collateral Estoppel and Res Judicata
   In each of the underlying cases, Girolametti sought
damages against a business entity that performed ser-
vices relating to the project. Also, in each case, the
defendant moved for summary judgment on the primary
basis of collateral estoppel and/or res judicata. We first
note that ‘‘[a]n arbitration award is accorded the bene-
fits of the doctrine of res judicata in much the same
manner as the judgment of a court.’’ (Internal quotation
marks omitted.) Fink v. Golenbock, 238 Conn. 183, 196,
680 A.2d 1243 (1996). Accordingly, we now turn to a
discussion of those interrelated doctrines.
   ‘‘The doctrines of res judicata and collateral estoppel
protect the finality of judicial determinations, conserve
the time of the court, and prevent wasteful relitigation’’;
(internal quotation marks omitted) Virgo v. Lyons, 209
Conn. 497, 501, 551 A.2d 1243 (1988); and they ‘‘have
been described as related ideas on a continuum.’’ (Inter-
nal quotation marks omitted.) Efthimiou v. Smith, 268
Conn. 499, 506, 846 A.2d 222 (2004).
   ‘‘[C]ollateral estoppel, or issue preclusion . . . pro-
hibits the relitigation of an issue when that issue was
actually litigated and necessarily determined in a prior
action between the same parties or those in privity with
them upon a different claim.’’ Id. ‘‘An issue is actually
litigated if it is properly raised in the pleadings or other-
wise, submitted for determination, and in fact deter-
mined. . . . An issue is necessarily determined if, in
the absence of a determination of the issue, the judg-
ment could not have been validly rendered. . . . If an
issue has been determined, but the judgment is not
dependent upon the determination of the issue, the
parties may relitigate the issue in a subsequent action.
Findings on nonessential issues usually have the charac-
teristics of dicta.’’ (Citations omitted; emphasis in origi-
nal; internal quotation marks omitted.) Dowling v.
Finley Associates, Inc., 248 Conn. 364, 374, 727 A.2d
1245 (1999); see also Efthimiou v. Smith, supra, 268
Conn. 506–507. Furthermore, ‘‘[t]o invoke collateral
estoppel the issues sought to be litigated in the new
proceeding must be identical to those considered in the
prior proceeding. . . . Both issue and claim preclusion
express no more than the fundamental principle that
once a matter has been fully and fairly litigated, and
finally decided, it comes to rest.’’ (Citations omitted;
internal quotation marks omitted.) Mazziotti v. Allstate
Ins. Co., 240 Conn. 799, 812–13, 695 A.2d 1010 (1997).
  If a party cannot succeed on a claim of collateral
estoppel, though, it may be able to preclude claims on
the basis of res judicata. ‘‘[T]he doctrine of res judicata,
or claim preclusion, [provides that] a former judgment
on a claim, if rendered on the merits, is an absolute
bar to a subsequent action [between the same parties
or those in privity with them] on the same claim. A
judgment is final not only as to every matter which was
offered to sustain the claim, but also as to any other
admissible matter which might have been offered for
that purpose. . . . The rule of claim preclusion pre-
vents reassertion of the same claim regardless of what
additional or different evidence or legal theories might
be advanced in support of it.’’ (Citations omitted;
emphasis in original; internal quotation marks omitted.)
Fink v. Golenbock, supra, 238 Conn. 191. In order for
res judicata to apply, ‘‘four elements must be met: (1)
the judgment must have been rendered on the merits
by a court of competent jurisdiction; (2) the parties to
the prior and subsequent actions must be the same
or in privity; (3) there must have been an adequate
opportunity to litigate the matter fully; and (4) the same
underlying claim must be at issue.’’ Wheeler v.
Beachcroft, LLC, supra, 320 Conn. 156–57.
   ‘‘We have adopted a transactional test as a guide to
determining whether an action involves the same claim
as an earlier action so as to trigger operation of the
doctrine of res judicata. [T]he claim [that is] extin-
guished [by the judgment in the first action] includes
all rights of the plaintiff to remedies against the defen-
dant with respect to all or any part of the transaction,
or series of connected transactions, out of which the
action arose. What factual grouping constitutes a trans-
action, and what groupings constitutes a series, are
to be determined pragmatically, giving weight to such
considerations as whether the facts are related in time,
space, origin, or motivation, whether they form a conve-
nient trial unit, and whether their treatment as a unit
conforms to the parties’ expectations or business under-
standing or usage. . . . In applying the transactional
test, we compare the complaint in the second action
with the pleadings and the judgment in the earlier
action.’’ (Citations omitted; internal quotation marks
omitted.) Fink v. Golenbock, supra, 238 Conn. 191–92.
A reviewing court has the authority to determine
whether the transactional test is satisfied by comparing
the factual underpinnings of the claims to determine if
they are sufficiently similar. Id., 197; see also Orselet
v. DeMatteo, 206 Conn. 542, 546, 539 A.2d 95 (1988).
   Although related, the doctrines of res judicata and
collateral estoppel are not identical. Our Supreme Court
has explained the difference between these two related
preclusion doctrines in this manner: ‘‘Although the doc-
trines of collateral estoppel and res judicata are concep-
tually related, in practice their application may yield
distinct results. Unlike collateral estoppel, under which
preclusion occurs only if a claim actually has been
litigated, [u]nder the doctrine of res judicata, or claim
preclusion, a former judgment on a claim, if rendered
on the merits, is an absolute bar to a subsequent action
on the same claim . . . [or any claim based on the
same operative facts that] might have been made. . . .
[T]he appropriate inquiry with respect to [claim] preclu-
sion is whether the party had an adequate opportunity
to litigate the matter in the earlier proceeding . . . .’’
(Emphasis in original; internal quotation marks omit-
ted.) Connecticut National Bank v. Rytman, 241 Conn.
24, 43–44, 694 A.2d 1246 (1997).
  Having set forth the general applicable law of collat-
eral estoppel and res judicata, we next address the legal
principles pertaining to the specific arguments raised
on appeal regarding these two preclusion doctrines.
                            1
                          Fraud
   In his appeal from the court’s granting of Rizzo’s
motion for summary judgment, Girolametti argues, inter
alia, that his claims could not be barred against Rizzo
because Rizzo fraudulently procured the arbitration
award. Additionally, Girolametti argues in each of the
other six appeals that the court’s denials of the defen-
dants’ motions for summary judgment were appropriate
because the fraud committed by the defendants pre-
cluded their use of collateral estoppel and/or res judi-
cata. Accordingly, we turn now to a discussion of fraud
as it relates to those two preclusion doctrines.
  Implicit in the determination that a prior judgment
has been validly rendered is the notion that it was not
procured by fraud or collusion, as new litigation will
not be barred if the former judgment was procured
through such means. See Weiss v. Weiss, 297 Conn. 446,
470, 998 A.2d 766 (2010) (‘‘Res judicata does not apply
to judgments obtained through fraud or collusion. . . .
A party may not, however, circumvent the doctrine by
merely alleging fraud.’’ [Citation omitted; emphasis in
original.]); Powell v. Infinity Ins. Co., 282 Conn. 594,
600, 922 A.2d 1073 (2007) (‘‘[t]he doctrine of res judicata
holds that an existing final judgment rendered upon the
merits without fraud or collusion . . . is conclusive
of causes of action and of facts or issues thereby liti-
gated as to the parties . . . in all other actions’’
[emphasis added; internal quotation marks omitted]).
Additionally, ‘‘unless a defendant had fraudulently con-
cealed the relevant facts, the discovery of additional
facts following . . . judgment does not block the appli-
cation of res judicata . . . [when the] facts and events
themselves arose prior to the filing of the original com-
plaint [and] it was only [the plaintiff’s] awareness of
these facts that came later.’’ (Internal quotation marks
omitted.) C & H Management, LLC v. Shelton, 140
Conn. App. 608, 619, 59 A.3d 851 (2013).
   A party that seeks to vacate an arbitration award
must do so within the statutorily mandated thirty days,
even if the party asserts fraud as a basis for the vacation.
Wu v. Chang, 264 Conn. 307, 312–13, 823 A.2d 1197
(2003). ‘‘[General Statutes §] 52-420 (b) requires that a
motion to vacate an arbitration award be filed within
thirty days of the notice of the award to the moving
party. If the motion is not filed within the thirty day
time limit, the trial court does not have subject matter
jurisdiction over the motion.’’ (Internal quotation marks
omitted.) Id., 312. ‘‘The statutory framework governing
the arbitration process expressly covers claims of fraud.
Specifically, General Statutes § 52-418 (a) requires the
court to make an order vacating [an arbitration] award
if it finds . . . [that] the award has been procured by
corruption, fraud, or undue means . . . . Under § 52-
420 (b), however, a party seeking an order to vacate
an arbitration award on grounds of corruption, fraud
or undue means—or on any other ground set forth in
§ 52-418—must do so within the thirty day limitation
period set forth in § 52-420 (b). In other words, once
the thirty day limitation period of § 52-420 (b) has
passed, the award may not thereafter be attacked on
any of the grounds specified in . . . § 52-418 . . .
including fraud.’’ (Citation omitted; emphasis in origi-
nal; internal quotation marks omitted.) Id., 313.
                             2
                          Privity
   In six of these appeals, the court denied the defen-
dant’s motion for summary judgment on the ground
that the moving party, the subcontractor or sub-subcon-
tractor, lacked privity with Rizzo. For that reason, we
briefly discuss the contours of the concept of privity.
Our Supreme Court has opined: ‘‘Privity is a difficult
concept to define precisely. . . . There is no prevailing
definition of privity to be followed automatically in
every case. It is not a matter of form or rigid labels;
rather it is a matter of substance. In determining
whether privity exists, we employ an analysis that
focuses on the functional relationships of the parties.
Privity is not established by the mere fact that persons
may be interested in the same question or in proving
or disproving the same set of facts. Rather it is, in
essence, a shorthand statement for the principle that
collateral estoppel should be applied only when there
exists such an identification in interest of one person
with another as to represent the same legal rights so
as to justify preclusion.’’ (Citation omitted.) Mazziotti
v. Allstate Ins. Co., supra, 240 Conn. 813–14.
   Our Supreme Court has further stated: ‘‘While it is
commonly recognized that privity is difficult to define,
the concept exists to ensure that the interests of the
party against whom collateral estoppel [or res judicata]
is being asserted have been adequately represented
because of his purported privity with a party at the
initial proceeding. . . . A key consideration in
determining the existence of privity is the sharing of
the same legal right by the parties allegedly in privity.’’
(Internal quotation marks omitted.) Ventres v.
Goodspeed Airport, LLC, 301 Conn. 194, 206–207, 21
A.3d 709 (2011).
                            a
                        Mutuality
  In the six appeals brought by the subcontractors and
sub-subcontractors, Girolametti argues that the court
was correct in holding that collateral estoppel does not
apply on privity grounds because each defendant was
not a party to the arbitration and, therefore, lacked
mutuality with Girolametti. Accordingly, we discuss the
concept of mutuality, which is related to the notion
of privity.
   ‘‘Historically, the mutuality of parties rule meant that
parties who were not actually adverse to one another in
a prior proceeding could not assert collateral estoppel
against one another in a subsequent action.’’ Aetna
Casualty & Surety Co. v. Jones, 220 Conn. 285, 300,
596 A.2d 414 (1991). That doctrine, however, is no
longer followed in Connecticut. Our Supreme Court
held in Jones, an appeal dealing with the issue of collat-
eral estoppel: ‘‘We . . . join those jurisdictions that
have concluded that the mutuality of parties rule is
unsound. To allow a party who has fully and fairly
litigated an issue at a prior trial to avoid the force of a
ruling against him simply because he later finds himself
faced by a different opponent is inappropriate and
unnecessary. First, the mutuality of parties rule system-
atically diminishes the stability of judgments. . . . The
rule allows a single party to present antithetic claims
on identical issues in separate actions and to obtain
favorable decisions in both solely because his opponent
has changed. Additionally, increasingly important
notions of judicial economy are served by the abandon-
ment of the doctrine of mutuality. . . . In light of the
scarcity of judicial time and resources, the repeated
litigation of issues that have already been conclusively
resolved by a court carries a considerable price tag in
both money and time. Finally, we perceive no sound
reason . . . to adhere to the doctrine of mutuality.’’
(Citations omitted.) Id., 302. In short, the teaching in
more recent developments in the law of collateral estop-
pel, as it relates to the identity of parties or similarity
of interests, is that so long as the party to the original
suit had a full and fair opportunity to litigate the issue
and the issue was finally and necessarily decided by
the court, or an arbitrator, the party against whom that
issue was initially decided may not relitigate the same
issue against a third party in a subsequent action. See id.
                            b
             Defensive Collateral Estoppel
  In all six of the appeals by the subcontractors and
sub-subcontractors, the defendants argue that the court
erred in denying their motions for summary judgment
because each defendant was asserting collateral estop-
pel defensively, and, therefore, privity with Rizzo was
not required. Accordingly, we turn now to a discussion
of the defensive use of collateral estoppel.
   Indeed, a party asserting the defense of collateral
estoppel need not establish privity. As a panel of this
court has previously noted: ‘‘Collateral estoppel may
be invoked against a party to a prior adverse proceeding
or against those in privity with that party.’’ (Internal
quotation marks omitted.) Young v. Metropolitan Prop-
erty & Casualty Ins. Co., 60 Conn. App. 107, 114, 758
A.2d 452, cert. denied, 255 Conn. 906, 762 A.2d 912
(2000). ‘‘[Collateral estoppel] may be invoked offen-
sively, in support of a party’s affirmative claim against
his opponent, or defensively, in opposition to his oppo-
nent’s affirmative claim against him. . . . [Defensive
collateral estoppel] occurs when a defendant in a sec-
ond action seeks to prevent a plaintiff from relitigating
an issue that the plaintiff had previously litigated in
another action against the same defendant or a different
party. . . . It is well established that privity is not
required in the context of the defensive use of collateral
estoppel . . . .’’ (Citation omitted; internal quotation
marks omitted.) Marques v. Allstate Ins. Co., 140 Conn.
App. 335, 340–41, 58 A.3d 393 (2013).
                            II
                        APPEALS
  Having reviewed the factual and procedural history
of these appeals and the legal principles that govern
them, we turn now to our consideration of each appeal.
                            A
                     AC 38208 Rizzo
  In AC 38208, Girolametti appeals from the decision
granting Rizzo’s motion for summary judgment in which
Rizzo alleged that Girolametti’s claims against it regard-
ing the defective joists on the second floor of the build-
ing were barred by collateral estoppel and/or res
judicata. The court granted Rizzo’s motion on the basis
of res judicata. Girolametti claims on appeal that the
court erred in granting Rizzo’s motion for summary
judgment. Specifically, Girolametti argues that res judi-
cata does not apply to his defective joists claim for two
reasons: (1) it does not relate to the contract claims
brought in the arbitration and, therefore, was not fully
and fairly litigated; and (2) Rizzo’s fraudulent conceal-
ment of the defective joists bars the application of res
judicata. Additionally, Girolametti claims that the court
erred in interpreting his fraudulent concealment claim
as an untimely attempt to vacate the arbitration award.
He further claims that the court erred in not finding
that, as a result of Rizzo’s fraudulent concealment of
the defect, his defective joists claim did not accrue
until March, 2013, pursuant to General Statutes § 52-
595. Lastly, Girolametti claims that Rizzo waived its
right to arbitrate the defective joists claim because
Rizzo did not submit the issue to the arbitrator and it
did not notify Girolametti of the defects. Rizzo argues
that the court properly held that Girolametti’s claims
against it were barred by the doctrine of res judicata
because the claims Girolametti now asserts either were
raised, or could have been raised, in the arbitration.7
We agree with Rizzo.
   In the case underlying this appeal, Girolametti
brought an eleven count amended complaint, dated
August 7, 2014, against Horton, Rizzo, Quaraglia, Lin-
dade, and Test-Con. The counts brought directly against
Rizzo claimed the following: (1) that Rizzo was guilty
of an intentional breach of duty and fraudulently con-
cealed a cause of action; (2) that Rizzo tortiously inter-
fered with Girolametti’s business expectations; and (3)
that Rizzo had committed a violation of the Connecticut
Unfair Trade Practices Act (CUTPA), General Statutes
§ 42-110a et seq. At the heart of Girolametti’s claims
was his assertion that the steel joists designed, fabri-
cated, and installed to support the building’s second
floor were defectively designed and did not conform to
design specifications. Additionally, Girolametti alleged
that although Rizzo had learned by November, 2010, of
this defect, and that it required remediation, Rizzo had
fraudulently kept this information from Girolametti.
   In response, Rizzo filed a motion for summary judg-
ment in which it asserted that all of Girolametti’s claims
against it were barred as a matter of law by the doctrines
of collateral estoppel and/or res judicata because the
issues and claims made by Girolametti in the litigation
previously had been resolved in binding arbitration. In
response, Girolametti alleged that his specific claim of
the defective joists design had not been litigated in the
arbitration. Girolametti asserted, as well, that his claim
that Rizzo had obtained the arbitration award by fraudu-
lent conduct raised genuine issues of material fact
which, if proven favorably to the plaintiff, would make
inapplicable the preclusion doctrines of res judicata
and collateral estoppel. Both parties submitted docu-
mentation to the court in connection with the motion
for summary judgment, and the matter was thoroughly
briefed by each party.
   By memorandum of decision dated May 5, 2015, the
court, Agati, J., granted Rizzo’s motion for summary
judgment on the grounds that the claims made by Giro-
lametti in the litigation were barred by the doctrine
of res judicata and that Girolametti’s fraud claim was
controlled by the time limiting factors set forth in the
statutory scheme related to the vacation of arbitration
awards. In its assessment of Rizzo’s claim of res judi-
cata, the court applied the transactional test to assess
the availability of a res judicata defense to the claims
now being made in litigation, and, in doing so, the court
concluded that the claims presently made by Girola-
metti in litigation involved the same claims that either
were advanced or could have been advanced by Girola-
metti in arbitration. Additionally, as to Girolametti’s
claim that res judicata should not bar the present action
because the arbitration award had been procured by
fraud, the court pointed to the conclusion of our
Supreme Court in Wu v. Chang, supra, 264 Conn. 307, as
discussed in Bloomfield v. United Electrical, Radio &
Machine Workers of America, Connecticut Indepen-
dent Police Union, Local 14, 285 Conn. 278, 989 A.2d
561 (2008), that claims of fraud do not toll the running
of the statutory time period for filing an application to
vacate an arbitration award. This appeal followed.
   Our review of the arbitration award supports the
court’s conclusion that Girolametti had a full and fair
opportunity to present his claims against Rizzo concern-
ing the building project. We agree, as well, with the
court’s thorough analysis of the doctrine of res judicata
and its applicability to the facts at hand by use of the
transactional test. Finally, we agree with the court’s
assessment that the application of the statutory scheme
regarding the vacation of arbitration awards to claims
of fraud was a correct application of the law. Accord-
ingly, we conclude that the court did not err in granting
Rizzo’s motion for summary judgment.
                           B
                   AC 38095 Horton
   In AC 38095, the defendant Horton appeals from the
denial of its motion for summary judgment in which it
alleged that Girolametti’s claims against it were all
barred by collateral estoppel and/or res judicata. The
court denied Horton’s motion on the basis that Horton
was not in privity with Rizzo and, therefore, could not
avail itself of the arbitration decision, to which it was
not a party. On appeal, Horton argues that the court
erred in denying its motion for summary judgment
because Girolametti’s claims against it are barred by
the doctrines of res judicata and/or collateral estoppel.
We agree with Horton that the court erred in not con-
cluding that the claims against it by Girolametti were
barred by res judicata.
   In the case underlying this appeal, Girolametti
asserted three claims against Horton, a subcontractor
to Rizzo on the project. In his eleven count, fourth
amended complaint dated August 7, 2014, Girolametti
alleged that Horton: (1) was negligent in the perfor-
mance of design and engineering services for the proj-
ect; (2) made negligent misrepresentations regarding
the engineering and construction of the project on docu-
mentation submitted to the city of Danbury and project
participants and during the arbitration process; and (3)
intentionally made these misrepresentations to the
same parties and in the same contexts.
  In response, Horton filed its answer and interposed
several special defenses, including, inter alia, that Giro-
lametti’s claims should be barred by the doctrines of
collateral estoppel and/or res judicata and that Girola-
metti’s claims were time barred. Horton filed a motion
for summary judgment based upon each of these argu-
ments. In response, Girolametti filed an objection to
Horton’s motion.
   After the issues were briefed and argued, the court,
Agati, J., by notice dated May 13, 2015, denied Horton’s
motion. The court, in its memorandum of decision,
states in part: ‘‘[Horton] argues that it should prevail on
the theory of collateral estoppel because the arbitration
decision that adjudicated the issues between [Girola-
metti] and . . . Rizzo precludes [Girolametti] from liti-
gating against [Horton] because [it] was in privity with
Rizzo.’’ Following its discussion of the facts, the court
concluded: ‘‘The court concludes that [Horton] is not
in privity with Rizzo, and therefore, issues of fact exist
rendering the granting of summary judgment inappro-
priate.’’ After receiving this decision, Horton filed a
motion to reargue, claiming, inter alia, that the court
had failed to address its claim of res judicata. In this
motion, Horton argued that it was entitled to summary
judgment on this alternative ground. The court denied
Horton’s motion to reargue on June 16, 2015, and this
appeal followed.
   On appeal, Horton claims that the court incorrectly
held that it needed to be in privity with Rizzo for it to
benefit from the preclusive effect of the doctrine of
collateral estoppel and that the court failed to reach its
alternative claim that the plaintiff should be barred
from this litigation by application of the doctrine of res
judicata. We agree with Horton.
   At the outset, and as noted in our general legal discus-
sion, set forth previously, privity is not a requirement
for the defensive use of collateral estoppel. Marques v.
Allstate Ins. Co., supra, 140 Conn. App. 340–41. That
is, if an issue already has been decided adversely to a
current litigation party in previous litigation, that party
is barred from reasserting that issue against any other
party, regardless of whether the other party is in privity
with a party to the prior litigation. Id. The rationale for
this rule is that once an issue has been fully and fairly
litigated by a party, if the resolution of that issue was
necessary to the ruling against him in the prior litigation,
notions of fairness and judicial economy serve to pre-
vent the party from once again attempting to litigate
that issue. Id., 339–40.
   In the case at hand, however, we agree with the trial
court that summary judgment on the basis of collateral
estoppel was not warranted, not for reasons related to
a lack of privity, but because the record does not dis-
close that the design and construction defect issue
raised by Girolametti in this action was fully and fairly
litigated in the arbitration, much less that its resolution
adverse to Girolametti was necessary to the arbitration
award. From our review of the record, it is clear that the
arbitrator found for Rizzo, in part, because Girolametti
defaulted in his proof. As previously noted, in making
his award, the arbitrator noted: ‘‘[Girolametti] made a
conscious and informed decision to no longer attend the
scheduled [American Arbitration Association] hearings
and intentionally refused to present any evidence or
expert witnesses to explain or otherwise justify any
alleged damages. The only conclusion that can be drawn
from this decision is that either [Girolametti] did not
incur any damages due to [Rizzo’s] construction of the
project, or [Girolametti] was unable to prove any of the
damages [he] alleged in [his] prehearing brief.’’ From
this recitation, we cannot conclude that the issue
asserted by Girolametti in this litigation as to the design
and construction of the PEB was specifically decided
by the arbitrator at all, much less that its determination
was necessary to the ultimate award.
  We conclude, however, that the court incorrectly
denied Horton’s motion for reconsideration, in which
Horton requested that summary judgment be granted
on the ground of res judicata. As noted previously, a
proper application of the doctrine of res judicata
requires that the claim made in the present action be
the same as one the claimant made in a prior action or
one that the claimant had an adequate opportunity to
make in the prior action. Wheeler v. Beachcroft, LLC,
supra, 320 Conn. 156–57. The record provides ample
uncontestable evidence that Girolametti claimed, in the
arbitration, that the PEB had not been designed and
engineered properly by Rizzo with regard to the loading
capacity of the second floor. The record equally is clear
that Girolametti was informed by Marnicki during the
arbitration process that further examination and testing
would be required to assess the adequacy of the design
engineering and construction for the building’s antici-
pated use.8 Girolametti, however, chose not to adduce
evidence in support of this claim.
  Contrary to the trial court’s conclusion, we find priv-
ity in the relationship between Horton and Rizzo. As
noted, Rizzo subcontracted with Horton to provide
structural engineering services in conjunction with the
PEB. To whatever extent Horton may have failed to
meet its obligation to Rizzo resulting in any design or
engineering defects in the project, these claims impli-
cated Rizzo’s overarching obligations to Girolametti
under the contract. Rizzo and Horton shared the same
legal rights, binding them in privity for purposes of the
project. Ventres v. Goodspeed Airport, LLC, supra, 310
Conn. 207. In short, Girolametti’s present claims against
Horton are simply a restatement of claims Girolametti
either did make or had the full and fair opportunity
to make against Rizzo in the arbitration. Applying the
transactional test, we conclude that the subject of Giro-
lametti’s claim against Horton in the present litigation
relates directly to the subject of the arbitration, and
thus, that the claim asserted herein is the same as one
that Girolametti either did assert or could have asserted
in the arbitration. On that basis, summary judgment
should have been granted on the ground of res judicata.
                            C
                   AC 38093 Lindade
   In AC 38093, the defendant Lindade appeals from the
denial of its motion for summary judgment, in which
it alleged that Girolametti’s claims against it were all
barred by collateral estoppel and/or res judicata. The
court denied Lindade’s motion on the basis that Lindade
was not in privity with Rizzo and, therefore, could not
avail itself of the arbitration decision, to which it was
not a party. On appeal, Lindade argues that the court
erred in denying its motion for summary judgment
because Girolametti’s claims against it are barred by
the doctrines of res judicata and collateral estoppel.
We agree with Lindade that the court erred in not con-
cluding that the claims against it by Girolametti were
barred by res judicata.
   In the case underlying this appeal, Girolametti
asserted a negligence claim against Lindade, a subcon-
tractor to Rizzo on the project, in the eleven count,
fourth amended complaint dated August 7, 2014. Girola-
metti claimed, in essence, that Lindade negligently
failed to ensure that construction standards and state
laws were followed concerning the project by its crew
and its sub-subcontractor, Quaraglia. Girolametti
alleged, as well, that Lindade performed work without
proper design or municipal approvals, failed to con-
struct portions of the building in conformity with the
design and construction requirements of the Connecti-
cut Building Code and industry standards, negligently
constructed certain portions of the project, and failed
to deliver its warranty to the plaintiff, and failed to
inform Girolametti of the project’s many deficiencies
in design and construction of which it had knowledge.
Girolametti claimed that, as a result of Lindade’s alleged
negligence, it had suffered damages because portions
of the building had been designed and built in a deficient
manner and remained unremedied when remediation
could have been accomplished by entities other than
the plaintiff.
   In response, following its answer and assertion of
special defenses, on November 3, 2014, Lindade moved
for summary judgment on the basis of res judicata and/
or collateral estoppel.9 Following briefing and oral argu-
ment, the court, Agati, J., denied Lindade’s motion by
order dated May 13, 2015. In its order the court stated:
‘‘The court concludes that [Lindade] is not in a privity
position so as to avail itself of the arbitration decision
adjudicating the issues between [Girolametti] and
Rizzo, and therefore, issues of fact exist rendering the
granting of summary judgment inappropriate.’’ There-
after, Lindade filed a motion to reargue in which it
argued that privity is not required for the defensive use
of collateral estoppel and that the court had misapplied
the law of privity as it relates to the doctrine of res
judicata. By judicial notice, the court denied the defen-
dant’s motion to reargue. This appeal followed.
  Although we agree with Lindade’s assertion that in
accordance with our decisional law a party asserting
collateral estoppel as a defense need not demonstrate
privity, we conclude that collateral estoppel is not avail-
able to Lindade in these particular circumstances. Here,
we cannot conclude from the record that a substantive
decision on the merits of the issues raised by Girola-
metti’s design and construction claims was necessary
to the arbitration award in favor of Rizzo because of
the arbitrator’s conclusion that Girolametti, in essence,
had defaulted in proving his claims by abandoning
the arbitration.
   We conclude, however, that the court incorrectly
denied Lindade’s motion for summary judgment on the
basis of res judicata because Girolametti had a full
and fair opportunity to assert, in the arbitration against
Rizzo, all of the claims it now makes against Lindade.
Contrary to the court’s conclusion, we conclude that
Lindade was in privity with Rizzo with regard to the
claims later asserted against Lindade, and we conclude
that those claims meet the transactional test as well. In
essence, every claim presently asserted by Girolametti
against Lindade could have been made against Rizzo
in the arbitration because Lindade, as a subcontractor
to Rizzo, undertook to perform certain services for the
project that were the overarching responsibility of Rizzo
pursuant to Rizzo’s contract with Girolametti.
   The record reveals that on December 26, 2007, Rizzo
and Lindade entered into a contract that made reference
to the contract between Rizzo and Girolametti and con-
tained the following pertinent provisions: ‘‘[A]ll docu-
ments comprising the prime contract are on file in
[Rizzo’s] office, and [Lindade] represents it has had the
sufficient opportunity to read and examine the prime
contract and that it has read and examined it and fully
and completely understands it.’’ It further provides:
‘‘[Rizzo] desires to subcontract certain work specified
in the contract documents and described herein, and
[Lindade] desires to perform this work at the prices
and upon the terms and conditions set forth herein.’’
The subcontract between Rizzo and Lindade also pro-
vides: ‘‘[Lindade] assumes toward [Rizzo] all obliga-
tions, risks, and responsibilities for the work, which
[Rizzo] assumes toward [Girolametti] in the contract
documents, and should be bound to [Rizzo] in the same
manner and to the same extent [that Rizzo] is bound
to [Girolametti] by the contract documents.’’ Finally,
the agreement provides that Lindade would be responsi-
ble to pay Rizzo any sums that Rizzo became obligated
to pay Girolametti for any damages incurred due to
Lindade’s failure to fulfill its obligations adequately
under the subcontract.
   On the basis of this record, it is clear that Lindade is
in privity with Rizzo with respect to the claims presently
made by Girolametti against Lindade. To afford Girola-
metti this opportunity to assert claims directly against
Lindade that he had the full and fair opportunity to
litigate in arbitration against Rizzo would defeat the
core purpose of res judicata regarding the finality of
judgments and the degree of closure necessary to an
efficient and just dispute resolution system. All the
requirements for the application of the doctrine of res
judicata are met, and, therefore, summary judgment
should have been granted on that basis.
                            D
                  AC 38094 Quaraglia
   In AC 38094, the defendant Quaraglia appeals from
the denial of its motion for summary judgment, in which
it alleged that Girolametti’s claims against it were all
barred by collateral estoppel and/or res judicata. The
court denied Quaraglia’s motion on the basis that Quara-
glia was not in privity with Rizzo and, therefore, could
not avail itself of the arbitration decision, to which it
was not a party. On appeal, Quaraglia argues that the
court erred in denying its motion for summary judgment
because Girolametti’s claims against it are barred by
the doctrines of res judicata and/or collateral estoppel.
We agree with Quaraglia that the court erred in not
concluding that the claims against it by Girolametti
were barred by res judicata.
   In the case underlying this appeal, Girolametti
asserted a negligence claim against Quaraglia, a subcon-
tractor to Lindade and sub-subcontractor to Rizzo on
the project, in the eleven count, fourth amended com-
plaint dated August 7, 2014. In essence, Girolametti
alleged that Quaraglia had performed engineering ser-
vices for the project in which it knew or should have
known that Girolametti would rely on it to act properly
and professionally and in compliance with applicable
law, codes, and Girolametti’s programmatic require-
ments. Girolametti alleged that Quaraglia negligently
failed to meet its responsibilities by: not coordinating
its work and communicating with others; not filing
required documentation with Girolametti, his agents,
or the city; not adequately performing site observations
or assuring that engineering standards and applicable
legal requirements were being met; preparing inade-
quate designs for the cold-formed steel stud framing
dormers and canopy; and failing to certify that aspects
of the project were not code compliant. Included in
Girolametti’s allegations was his assertion that Quarag-
lia owed it a duty to act reasonably, independent of any
contractual undertakings with Lindade, Rizzo or other
defendants. Girolametti alleged that as a consequence
of Quaraglia’s negligence, it had suffered damages
because portions of the project were designed and con-
structed in a deficient manner and not remediated when
they could have been by parties other than Girolametti.
   In response to this complaint, Quaraglia filed an
answer and special defenses in which it alleged, inter
alia, that Girolametti’s claims were barred by the doc-
trines of collateral estoppel and/or res judicata. There-
after, Quaraglia filed a motion for summary judgment
in which it reasserted those claims. By order dated May
13, 2015, the court, Agati, J., denied the motion. In
its order, the court stated the following: ‘‘[Quaraglia]
argues that it should prevail on the theory of collateral
estoppel because the arbitration decision that adjudi-
cated the issues between [Girolametti] and [Rizzo] pre-
cludes [Girolametti] from litigating against [Quaraglia]
because [it] was in privity with Rizzo.’’ Following its
legal analysis, the court concluded: ‘‘The court con-
cludes that [Quaraglia] is not in privity with Rizzo, and
therefore, issues of fact exist rendering the granting of
summary judgment inappropriate.’’
   Thereafter, on June 1, 2015, Quaraglia filed a motion
to reargue in which it alleged, inter alia, that the court
had misapplied the law regarding collateral estoppel
and that the court had failed, entirely, to address the
res judicata basis for its motion for summary judgment.
By order dated June 16, 2015, the court denied Quarag-
lia’s motion to reargue. This appeal followed.
  The record reflects that Lindade, a subcontractor to
Rizzo, retained Quaraglia as a sub-subcontractor for the
project. The agreement between Lindade and Quaraglia
provided for Quaraglia to ‘‘design and detail the infill
stud wall and canopy roof located along the [building’s]
south wall.’’ The agreement further specified that Quar-
aglia would ‘‘perform analyses, design and prepare shop
drawings of the light gauge metal studs for load bearing
exterior curtain wall framing and canopy roof, for the
above mentioned project, as indicated on the architec-
tural and structural drawings. The work [limit] is
defined on the architectural drawings A-102 south wall
(Front wall elevation only, along the coordinate line
D), and related drawings.’’ Finally, and relevant to our
assessment of the issues on appeal, the agreement pro-
vided that ‘‘a structural engineer licensed in the state
of Connecticut will sign and seal the computations and
shop drawings’’ and that ‘‘computations and shop draw-
ings will comply with . . . local building codes.’’
   On the basis of this scope of work, Quaraglia claims
that it was entitled to summary judgment because the
issues raised against Quaraglia in this action already
were decided adversely to Girolametti in the arbitration
and that, even if the precise issues now asserted by
Girolametti were not raised in the arbitration, Girola-
metti had a full and fair opportunity to litigate these
issues in its arbitration with Rizzo, with whom Quarag-
lia claims to be in privity.
   We assess first Quaraglia’s collateral estoppel claim.
The record reflects that in the prior litigation, Quarag-
lia’s performance was, indeed, the subject of testimony
and claims during the arbitration hearings. On August
23, 2010, Marnicki testified to his concerns regarding
the structural integrity of the canopy roof and the front
wall of the PEB system, which he indicated had been
Quaraglia’s responsibility. He further testified on
August 25, 2010, that as part of his review of the project
and his perception of its inadequacies he reviewed a
drawing from Quaraglia which, Marnicki indicated, had
provided signed and sealed structural drawings for the
steel stud wall design of the PEB. Marnicki then
expressed his concerns that Quaraglia had utilized the
wrong drawings in arriving at its design calculations
for the front wall of the building. In short, it is a fair
reading of Marnicki’s testimony that he criticized the
work of Quaraglia on the basis that Quaraglia had uti-
lized drawings that Marnicki had prepared for a differ-
ent building design and not the PEB that Girolametti
and Rizzo ultimately had agreed to build and, as a conse-
quence, the construction of the building in the area of
Quaraglia’s responsibility was defective.
   On the basis of this testimony and additional detail
as reflected in the record of the arbitration hearings, it
is apparent that the issues now asserted by Girolametti
against Quaraglia specifically were addressed in arbitra-
tion. Additionally, as noted, for purposes of collateral
estoppel, if the issues presently claimed by Girolametti
in regard to Quaraglia’s work on the project were raised
and decided in the arbitration, and if such a decision
was necessary to the arbitral award, it is not significant
that Quaraglia was not party to the arbitration. As noted
in our general discussion of the law, Connecticut has
abandoned the mutuality rule, with the result that one
who was not a party to prior litigation in which an issue
was raised and necessarily decided may, nevertheless,
prevent relitigation of that issue. Aetna Casualty &
Surety Co. v. Jones, supra, 220 Conn. 302. Additionally,
as previously noted, one seeking to make defensive use
of collateral estoppel need not establish privity in order
to successfully preclude further litigation of an issue.
Marques v. Allstate Ins. Co., supra, 140 Conn. App. 341.
The impediment to Quaraglia’s assertion of collateral
estoppel, however, lies in the language of the arbitration
award from which we cannot conclude that resolution
of the issues specifically related to Quaraglia’s perfor-
mance was necessary to the award in favor of Rizzo.
Rather, as we have noted, the arbitrator found against
Girolametti on the basis of Girolametti’s default of the
arbitration process. Accordingly, we agree with the trial
court that Girolametti’s claims against Quaraglia were
not barred by collateral estoppel.
   Summary judgment, nevertheless, is appropriate on
the basis of res judicata if Girolametti had a full and
fair opportunity in the arbitration to litigate the claims
it presently makes against Quaraglia. Wheeler v.
Beachcroft, LLC, supra, 320 Conn. 156–57. Contrary
to the court’s conclusion, the record in this instance
supports Quaraglia’s claim of privity. As noted, Girola-
metti and Rizzo had a master contract for the project
which contemplated that Rizzo would be bound by its
subcontractors’ work. Lindade, in turn, as a subcontrac-
tor to Rizzo, was obligated to Rizzo for the reasonable
fulfillment of its subcontractual duties in connection
with the project. So, too, by operation of basic contract
law, Quaraglia was liable to Rizzo for the faithful com-
pletion of its responsibilities to the project as outlined
in the Quaraglia-Lindade engagement letter.
   As our Supreme Court determined in Mazziotti v.
Allstate Ins. Co. supra, 240 Conn. 799, and, as previously
noted in this opinion, in order to assess whether privity
exists, the court’s task is to focus on the functional
relationship between the parties and privity should be
found where ‘‘there exists such an identification in inter-
est of one person with another as to represent the same
legal rights so as to justify preclusion.’’ Id., 814. As the
record reflects, in the arbitration between Girolametti
and Rizzo, Girolametti adduced evidence of Quaraglia’s
alleged failures in meeting its responsibilities on the
project as part of its effort to recover damages from
Rizzo because, if Quaraglia had been found wanting in
its performance, Girolametti would have been able to
recover attendant damages directly from Rizzo under
the terms of the master contract. In short, for purposes
of the application of res judicata, Rizzo and Quaraglia
were in privity.
   Finally, in regard to Quaraglia’s res judicata claim, it
is plain from the record that Girolametti had an ample
opportunity to present and did present evidence regard-
ing Quaraglia’s alleged failures of performance at the
arbitration proceeding. And, to the extent Girolametti
did not present evidence of all of his claims against
Quaraglia, the record of the arbitration demonstrates
that Girolametti was prevented from doing so only by
his decision to abandon the arbitration process. Girola-
metti should be prevented by res judicata from now
asserting the same claims directly against Quaraglia
that it did or could have asserted against Rizzo in the
arbitration. All the requirements for the application of
the doctrine of res judicata are met, and, therefore,
summary judgment should have been granted on that
basis.
                            E
                   AC 38097 Test-Con
   In AC 38097, the defendant Test-Con appeals from
the denial of its motion for summary judgment, in which
it alleged that Girolametti’s claims against it were all
barred by collateral estoppel. The court denied Test-
Con’s motion on the basis that Test-Con was not in
privity with Rizzo and, therefore, could not avail itself
of the arbitration decision, to which it was not a party.
On appeal, Test-Con argues that the court erred in deny-
ing its motion for summary judgment because Girola-
metti’s claims against it are barred by the doctrine of
collateral estoppel. Specifically, Test-Con argues that
privity is not required for the defensive use of collateral
estoppel. We agree with Test-Con that the court erred
in denying its motion for summary judgment on the
basis of Test-Con’s lack of privity with Rizzo. We con-
clude that further proceedings are required.
   In the case underlying this appeal, Girolametti
directed three counts against Test-Con in his eleven
count, fourth amended complaint dated August 7, 2014,
alleging negligence, breach of contract, and negligent
misrepresentation.10 As noted in the factual background
of this opinion, Girolametti directly hired Test-Con to
perform construction material inspection and testing
services related to the project while it was underway.
Accordingly, Test-Con, unlike all the other defendant
subcontractors and sub-subcontractors, was not in any
chain of responsibility relating to Rizzo’s obligations
under its general contract with Girolametti. In short,
its obligations regarding the project were solely to Giro-
lametti.
   In his negligence claim against Test-Con, Girolametti
alleged, generally, that Test-Con negligently performed
its task of testing, observing, and reporting with respect
to the construction of the project. More specifically,
Girolametti alleged that Test-Con failed to comply with
applicable codes as well as Girolametti’s programmatic
requirements, and failed to report to Girolametti the
various discrepancies in the construction and design
of the building, particularly as it related to the second
floor, and to steel fabrications, masonry, and the front
wall of the foundation. Girolametti claimed, as well,
that Test-Con submitted an inaccurate and misleading
final report concerning the adequacy of the project’s
construction and design characteristics.
   In his breach of contract count against Test-Con,
Girolametti essentially repeated his negligence allega-
tions, adding that, as a result of Test-Con’s breach of
contract, Girolametti had suffered damages on the basis
that the building was deficiently constructed and that,
as a result of Test-Con’s failure to test adequately and
to report accurately, Girolametti was misled into not
rejecting work that should have been remediated by
others and into not making warrantees and other claims
for deficient construction. In his negligent misrepresen-
tation count against Test-Con, Girolametti alleged that
Test-Con knowingly made false representations about
the design and construction of the project to Girola-
metti, the city of Danbury, and other project partici-
pants. Girolametti further alleged that it relied on these
representations and suffered monetary harm.
   After filing responsive pleadings, Test-Con filed a
motion for summary judgment on the basis of collateral
estoppel. In sum, Test-Con alleged in its motion that
Girolametti should be precluded from asserting against
Test-Con in this action claims that had been made and
decided in the arbitration between Girolametti and
Rizzo.11 By identical written orders dated May 13, 2015,
the court denied Test-Con’s motion for summary judg-
ment, issuing one order for each of the two underlying
cases in which Girolametti asserted claims against Test-
Con. In its orders, the court stated: ‘‘The court con-
cludes that [Test-Con] is not in a privity position so as
to avail itself of the arbitration decision adjudicating the
issues between [Girolametti] and Rizzo, and therefore,
issues of fact exist rendering the granting of summary
judgment inappropriate.’’ On May 29, 2015, Test-Con
filed a motion to reargue and reconsider in which it
alleged, inter alia, that in its decision, the court had
failed to recognize that proof of privity is not required
for the defensive use of collateral estoppel. Subse-
quently, by order dated June 16, 2015, the court denied
the defendant’s motion to reargue and reconsider. This
appeal followed.
  At the outset, we note that Test-Con did not have a
contractual relationship with Rizzo or with any of
Rizzo’s subcontractors or sub-subcontractors. Rather,
Test-Con was retained directly by Girolametti for work
on the project. For this reason alone, Test-Con could
not assert the defense of res judicata because, in the
arbitration with Rizzo, Girolametti only could make
claims against Rizzo for which Rizzo could be held
accountable either directly by its own contract or by
reason of its responsibility for the performance of its
subcontractors and sub-subcontractors. In short, the
record reveals no basis on which Girolametti could
have made any claim in the arbitration against Rizzo
for the alleged misfeasance or malfeasance of Test-Con.
It is likely in recognition of this fact that Test-Con did
not move for summary judgment on the basis of res
judicata.
   In regard to collateral estoppel, however, as Test-
Con pointed out in the trial court and in its brief to this
court, privity is not required for the defensive applica-
tion of collateral estoppel if the outcome was necessary
to the prior litigation, which, in this case, was the arbi-
tration. The reasoning is apparent. Once an issue has
been fully and fairly decided, the party against whom
the issue was decided should not be permitted to reliti-
gate the same issue against any party in subsequent
litigation. Thus, to the extent that the trial court denied
Test-Con’s motion on the basis of a lack of privity, we
disagree with the court’s reasoning.
   The record is not adequate for us to determine
whether the specific claims Girolametti has asserted
against Test-Con in the present action were decided,
in their entirety, in the arbitration award. In coming to
this conclusion, we are not persuaded by Test-Con’s
claim that since the arbitrator decided that the building
met all applicable building codes and was given a certifi-
cate of occupancy, the arbitrator, by implication, deter-
mined that no construction design or engineering
defects existed with respect to the project, as we believe
this could be an overbroad interpretation of the award.
We cannot conclude, on the basis of this record, that
Test-Con is correct as a matter of law. As noted, the
issues in arbitration were those between Girolametti
and Rizzo and Rizzo’s several subcontractors and sub-
subcontractors. It is not clear to us that in making his
award, the arbitrator necessarily determined the issues
between Test-Con and Girolametti. We believe, there-
fore, that the parties should be given the opportunity
to further develop a factual record, and to argue the
issue of collateral estoppel before the trial court, with-
out having to concern themselves with the issue of
privity, which appears to be the basis on which the
court denied the motion. Accordingly, we conclude that
the trial court erred in denying Test-Con’s motion for
summary judgment on the basis of privity, and that
further proceedings are warranted for the court to make
a determination concerning collateral estoppel on its
merits.
                             F
                    AC 38099 Munger
   In AC 38099, defendant Munger appeals from the
denial of its motion for summary judgment, in which
it alleged, inter alia, that Girolametti’s claims against it
were all barred by collateral estoppel and/or res judi-
cata. The court denied Munger’s motion on the basis
that Munger was not in privity with Rizzo and, therefore,
could not avail itself of the arbitration decision, to
which it was not a party. On appeal, Munger argues,
inter alia, that the court erred in denying its motion for
summary judgment because Girolametti’s claims
against it are barred by the doctrines of res judicata
and/or collateral estoppel.12 We agree with Munger that
the court erred in not concluding that the claims against
it by Girolametti were barred by res judicata.
   In the case underlying this appeal, Girolametti
asserted, in his multicount July 16, 2014 third amended
complaint, direct claims against Munger, including neg-
ligence and negligent misrepresentation. Girolametti
also included Munger, along with VP, BlueScope, and
Oakeson, in his direct claims of: (1) intentional breach
of duty and fraudulent concealment of a cause of action;
(2) tortious interference with business expectations;
and (3) violation of CUTPA. In the negligence count,
Girolametti asserted, inter alia, that Munger negligently
failed to comply with local and state codes and regula-
tions, as well as Girolametti’s programmatic require-
ments. Specifically, he contended that Munger failed
to: perform site observations properly; prepare and file
construction drawings and documentation properly;
ensure a proper design and construction for the second
floor concrete slab; notify Girolametti that the second
floor slab was deficient in its load carrying capacity;
and notify Girolametti of the deficiencies of the second
floor joists and decking. In his negligent misrepresenta-
tion claim against Munger, Girolametti essentially mir-
rored the allegations in the negligence count and added
assertions that Munger negligently made representa-
tions that it knew to be false about the engineering and
construction of the project to the city of Danbury and
project participants. Girolametti asserted that it was
harmed by these representations because the deficienc-
ies of the project’s design and construction were not
remediated when they could have been.
   Munger, on November 3, 2014, filed a supplemental
motion for summary judgment and supporting memo-
randum of law13 asserting that Girolametti’s claims
against it were all barred by the doctrines of collateral
estoppel and/or res judicata as well as time-barred by
the applicable statute of limitations. Additionally,
Munger asserted that Girolametti’s defense of fraudu-
lent concealment was invalid. The court, Agati, J.,
denied Munger’s motion by written notice on May 13,
2015. As to Munger’s collateral estoppel and res judicata
arguments, the court stated: ‘‘The court concludes that
[Munger] is not in privity with Rizzo, and, therefore,
issues of fact exist rendering the granting of summary
judgment inappropriate.’’ Munger filed, on June 1, 2015,
a motion for reconsideration and reargument in which
it argued that privity is not required for the defensive
use of collateral estoppel and that the court had misap-
plied the law of privity as it relates to the doctrine
of res judicata. The court denied Munger’s motion by
judicial notice on June 16, 2015. This appeal followed.
   In regard to Munger’s collateral estoppel claim,
although we agree that privity is not required for the
defensive use of collateral estoppel, we cannot con-
clude that this doctrine bars Girolametti’s claims
against Munger. We come to that determination because
the record makes it plain that with scheduled hearing
dates remaining, Girolametti chose to cease participat-
ing in the arbitration process. In commenting on Girola-
metti’s decision to abandon the process, the arbitrator
concluded only, as we have noted, that either Girola-
metti ‘‘did not incur any damages due to [Rizzo’s] con-
struction of the project, or . . . was unable to prove
any of the damages [Girolametti] alleged in [his] pre-
hearing brief.’’ The arbitrator further observed, with
specific reference to any structural issues, that an
inspection of the building by the city of Danbury
revealed that the building complied with all require-
ments for a certificate of occupancy. Thus, the arbitra-
tor concluded that Girolametti was not entitled to any
damages or credits for structural issues. As a conse-
quence of the arbitrator’s observations concerning Giro-
lametti’s abandonment of the arbitration process, we
are not able to conclude that the arbitrator’s conclu-
sions regarding the structural soundness of the building
were necessary to the portion of his award in which
no damages were awarded to Girolametti. In short, on
the basis of on this record, the absence of any award
to Girolametti for claimed damages could have resulted
simply from Girolametti’s default, without a decision
on the merits. For this reason, we agree with the trial
court that collateral estoppel does not preclude Girola-
metti’s claims in this appeal.
   Girolametti’s claims are barred, however, by res judi-
cata. Contrary to the trial court’s conclusion, we find
privity in the relationship between Munger and Rizzo.
To the extent that Girolametti had been successful in
proving any structural or engineering inadequacies of
the PEB, which Munger supplied, Rizzo would have
been liable to Girolametti under the terms of their con-
tract. Thus, Rizzo and Munger shared the same legal
rights, binding them in privity for purposes of the proj-
ect. See Ventres v. Goodspeed Airport, LLC, supra, 310
Conn. 207. Additionally, the record demonstrates that
Girolametti had a full and fair opportunity to litigate in
the arbitration any claims regarding the inadequacy of
the building’s second floor loading capacity. Indeed,
the record reflects that during the arbitration, Marnicki
provided Girolametti with information regarding his
concerns about the lack of design and inspection by
VP, Munger’s sub-subcontractor, of the second floor
joists and slab. Applying the transactional test, we con-
clude that the subject of Girolametti’s claim against
Munger in the present litigation relates directly to the
subject of the arbitration and, thus, the claim asserted
herein is the same claim that Girolametti either did
or could have asserted in the arbitration. Under those
circumstances, Girolametti’s claim that he did not have
a full and fair opportunity to litigate his claim regarding
structural issues falls short. Here, all the requirements
for the application of the doctrine of res judicata are
met, and, therefore, summary judgment should have
been granted on that basis.
                            G
          AC 38098 BlueScope and Oakeson
  In AC 38098, defendants BlueScope and Oakeson
appeal from the denial of their motion for summary
judgment, in which they alleged that Girolametti’s
claims against them were all barred by collateral estop-
pel and/or res judicata. The court denied BlueScope
and Oakeson’s motion on the basis that they were not
in privity with Rizzo and, therefore, could not avail
themselves of the arbitration decision, to which they
were not parties. On appeal, BlueScope and Oakeson
argue that the court erred in denying their motion for
summary judgment because Girolametti’s claims
against them are barred by the doctrines of res judicata
and/or collateral estoppel. We agree with BlueScope
and Oakeson that the court erred in not concluding that
the claims against them by Girolametti were barred by
res judicata.
   In the case underlying this appeal, Girolametti
asserted, in his multicount, July 16, 2014 third amended
complaint, direct claims against VP, BlueScope, and
Oakeson.14 In one count, Girolametti asserted that VP,
a sub-subcontractor to Rizzo on the project, had per-
formed negligently in the preparation of construction
drawings without due regard to Girolametti’s design
and engineering parameters, particularly after learning
the building’s specific joist loading requirements; failed
to ensure proper building design, particularly as to the
second floor concrete slab; failed to conduct necessary
site observations; failed to file requisite documentation
with relevant parties; and failed, in various ways, to
conduct oversight and coordination of the project. In a
separate count, Girolametti asserted that VP negligently
made misrepresentations regarding the construction
and engineering of the project building to the city of
Danbury and project participants.
   Girolametti also asserted direct negligence and negli-
gent misrepresentation count against BlueScope, and
in his count regarding negligent misrepresentation, Gir-
olametti characterized BlueScope as a ‘‘successor, par-
ent company, or an otherwise affiliated company with
the defendant, VP.’’ In the main, Girolametti’s allega-
tions against BlueScope mirrored the claims it asserted
against VP. The same reasonably can be said with regard
to Girolametti’s direct allegations of negligence and
negligent misrepresentation against Oakeson, except
that claims against Oakeson alleged his failures in the
performance of his duties as a registered and licensed
professional engineer with regard to the design and
engineering of the building and his representations in
that regard to interested parties. Girolametti also
included VP, BlueScope, and Oakeson, along with
Munger, in its direct claims of: (1) intentional breach
of duty and fraudulent concealment of a cause of action;
(2) tortious interference with business expectations;
and (3) violation of CUTPA.
   In response to Girolametti’s claims, BlueScope and
Oakeson, on September 29, 2014, filed a joint motion
for summary judgment, asserting, inter alia, that the
plaintiff’s claims were barred by the doctrines of res
judicata and/or collateral estoppel. In support of their
preclusion defenses, these defendants attached docu-
mentary evidence that Marnicki had opined, during the
arbitration, that he had many concerns with the build-
ing, including that the second floor could not support
certain point loads and that the PEB design did not
conform to the parameters prescribed by Horton. Blue-
Scope and Oakeson argued, in their memorandum of
law in support of their motion, that since the arbitrator
had determined that Rizzo had met the building code
requirements of the city of Danbury, the issue of the
building’s second floor loading capacity actually had
been determined in arbitration. In response, Girolametti
argued, inter alia, that the ‘‘issue of the negligent design,
fabrication, and certification of the defective second
floor joists’’ was not raised during the arbitration. By
order dated May 13, 2015, the court, Agati, J., denied
the motion for summary judgment filed by BlueScope
and Oakeson. The court stated: ‘‘The court concludes
that the[se] defendants are not in privity with Rizzo,
and therefore, issues of fact exist rendering the granting
of summary judgment inappropriate.’’ This appeal
followed.
  Our analysis of the defendants’ claims of res judicata
and collateral estoppel parallels our analysis regarding
Horton’s appeal, set forth in AC 38095. Although we
agree with the defendants that the issue of the loading
capacity of the second floor of the building was litigated
in arbitration and that, in that litigation, Girolametti
presented evidence related to the joists undergirding
the second floor, and that the arbitrator opined that
Girolametti had failed to prove that the building suf-
fered from engineering or design defects, for purposes
of collateral estoppel, we are not able to confirm that
the arbitrator’s conclusion regarding the building’s
design and engineering integrity was necessary to his
award. We come to that determination because of the
unique circumstances of this arbitration. Here, the
record makes it plain that with scheduled hearing dates
remaining, Girolametti chose to cease participating in
the process. In commenting on Girolametti’s decision
to abandon the arbitration process, the arbitrator con-
cluded, only, that either Girolametti ‘‘did not incur any
damages due to [Rizzo’s] construction of the project,
or . . . was unable to prove any of the damages [Giro-
lametti] alleged in [his] prehearing brief.’’ The arbitrator
further observed, without specific reference to any
structural issues, that an inspection of the building by
the city of Danbury revealed that the building complied
with all requirements for a certificate of occupancy.
Thus, the arbitrator concluded that Girolametti was not
entitled to any damages or credits for structural issues.
   As a consequence of the arbitrator’s observations
concerning Girolametti’s abandonment of the arbitra-
tion process, we are not able to conclude that the arbi-
trator’s conclusions regarding the structural soundness
of the building were necessary to the portion of his
award in which no damages were awarded to Girola-
metti. In short, on the basis of this record, that outcome
could have resulted simply from Girolametti’s default
without a decision on the merits. For this reason, we
agree that collateral estoppel does not preclude Girola-
metti’s claims in this appeal.
   On the other hand, Girolametti’s claims are barred
by res judicata. Contrary to the trial court’s conclusion,
we find privity in the relationship among BlueScope
and Oakeson and Munger and, in turn, between Munger
and Rizzo. Indeed, during the arbitration, substantial
evidence was adduced by Girolametti against Rizzo of
the claimed inadequacy of the PEB purchased for the
project by Munger from BlueScope. To the extent that
Girolametti had been successful in proving any struc-
tural or engineering inadequacies of the PEB, and not-
withstanding any attendant failure of performance by
Munger or BlueScope, Rizzo would have been liable to
Girolametti on the basis of the terms of their contract.
Thus, Rizzo, Munger, and BlueScope shared a commu-
nity of interest in the enterprise, which is a hallmark
of any privity analysis. Ventres v. Goodspeed Airport,
LLC, supra, 301 Conn. 207 (‘‘[a] key consideration in
determining the existence of privity is the sharing of
the same legal right by the parties allegedly in privity’’
[internal quotation marks omitted]).
   Finally, the record demonstrates that Girolametti had
a full and fair opportunity to litigate any claims regard-
ing the inadequacy of the building’s second floor loading
capacity. The record discloses even that the city of
Danbury suggested to him that he retain an engineer
to closely examine the project. Although Girolametti
did not hire the engineer as suggested, the city of Dan-
bury did in order to provide an independent review of
the project. Shortly thereafter, as the arbitration was
proceeding, Marnicki, the city’s engineer, and the city’s
building official toured the project to review items on
a report put together by Marnicki. Under those circum-
stances, Girolametti’s claim that he did not have a full
and fair opportunity to litigate his claim regarding struc-
tural issues falls short. Here, all the requirements for
the application of the doctrine of res judicata are met,
and, therefore, summary judgment should have been
granted on that basis.
                                     III
                               SUMMARY
   In AC 38208, the judgment in favor of Rizzo is
affirmed.
   In AC 38095, the judgment is reversed and the case
is remanded with direction to render summary judg-
ment in favor of Horton on the basis of res judicata.
   In AC 38093, the judgment is reversed and the case
is remanded with direction to render summary judg-
ment in favor of Lindade on the basis of res judicata.
   In AC 38094, the judgment is reversed and the case
is remanded with direction to render summary judg-
ment in favor of Quaraglia on the basis of res judicata.
   In AC 38097, the judgment is reversed and the case
is remanded to the trial court for a hearing on Test-
Con’s motion for summary judgment for that court to
determine whether the claims advanced by Girolametti
against Test-Con were, in fact, resolved in the arbitra-
tion proceeding, and, if so, whether their resolution was
necessary to the arbitration award.
   In AC 38099, the judgment is reversed and the case
is remanded with direction to render summary judg-
ment in favor of Munger on the basis of res judicata.
   In AC 38098, the judgment is reversed and the case
is remanded with direction to render summary judg-
ment in favor of BlueScope and Oakeson on the basis
of res judicata.
      In this opinion the other judges concurred.
  1
     In AC 38098, there are two defendants that filed a combined motion for
summary judgment: BlueScope Buildings North America, Inc. (BlueScope)
and Steven Oakeson. Therefore, while there are eight defendants, there are
only seven appeals.
   In addition, for the purposes of this summary, we will count the defendant
Test-Con, Inc., as among the subcontractors. As will be discussed in this
opinion, however, Test-Con, Inc., contracted with the plaintiffs directly.
   2
     In AC 38208, Girolametti appeals from the decision granting summary
judgment in favor of defendant general contractor Rizzo. In AC 38093, the
defendant subcontractor Lindade Corporation appeals from the denial of
its motion for summary judgment. In AC 38094, the defendant sub-subcon-
tractor Domenic Quaraglia Engineering, Inc., appeals from the denial of its
motion for summary judgment. In AC 38095, the defendant subcontractor
Michael Horton Associates, Inc., appeals from the denial of its motion for
summary judgment. In AC 38097, the defendant Test-Con, Inc., appeals from
the denial of its motion for summary judgment. In AC 38098, the defendant
sub-subcontractor BlueScope and its employee, Oakeson, appeal from the
denial of their motion for summary judgment. In AC 38099, the defendant
subcontractor Pat Munger Construction Company, Inc., appeals from the
denial of its motion for summary judgment.
   3
     Girolametti brought direct claims against VP in both of the cases underly-
ing these appeals, but VP is not a party to any of these appeals.
   4
     In the report, Marnicki noted that the building calculations had been
completed and that ‘‘[a] complete set of building calculations are needed
to see if all applied loads were accounted for.’’ Marnicki further noted on
November 30, 2009, that he did not have any information from VP regarding
the support details of the structure, and whether it could ‘‘support units
information. Further, Marnicki noted: ‘‘The VP [drawings] make reference
that the end floor joist shop [drawing] needs to be followed. The joist shop
[drawings] are not in the box nor did I see [them] in the building [department]
file at the time of my visit. The VP [drawing] BJ-1 has no [information] as
to floor joist size or bridging. This information is needed to construct the
building and to check the installation against.’’ Finally, as to this Marnicki
communication, he notes: ‘‘Final VP [second] floor joist [drawings] BJ-2
lists joist strut forces adding up to 130,000 [pounds]. There still has not
been shown a structural design of the [second] floor slab that both supports
the design gravity loads and acts as a diaphragm to transfer to shown seismic
loads. This needs to be provided ASAP to show that the building can support
all lateral loads. The 130,000 [pounds] of seismic loads are transferred
[through] the VP building frames to the first floor and need to be collected
by the first floor as designed by Horton.’’ The Marnicki report contained
several other notations regarding the building’s design and the need for
specific information regarding its load carrying capacity.
   5
     The award provides that interest would be due at the rate of ‘‘5 percent
per day, or $69.67 per day,’’ though it seems clear that this was a scrivener’s
error, and based on his calculations, the arbitrator intended to write 5
percent per annum. (Emphasis added.)
   6
     Horton also brought into the litigation as apportionment defendants
Larrabee and Aschettino Associates LLC, neither of which are parties to
these appeals. Additionally, Horton filed a second apportionment complaint
in which it brought the city of Danbury into the litigation as an apportionment
defendant. The city is not a party to these appeals.
   Pending before the trial court is an action that Girolametti brought directly
against Larrabee, Aschettino, Commercial Metals Company, and Brady
Broom. Also pending before the trial court is an action that Girolametti
brought directly against the city of Danbury and two of its employees, Leo
Null and Edward Shullery. Although these two cases have been consolidated
with the actions against Test-Con, Horton, and VP, they are not a part of
these appeals.
   7
     Rizzo also argues, as an alternative ground for affirmance, that Girola-
metti waived the claims it now asserts against Rizzo because John Girola-
metti, Jr., chose not to participate further in the arbitration hearing. Because
we affirm the court’s determination on the basis of res judicata, we need
not address this claim.
   8
     See footnote 4 of this opinion.
   9
     Lindade previously had filed a motion for summary judgment and memo-
randum of law in support of its motion on February 28, 2014, in response
to Girolametti’s third amended complaint. Subsequently, Girolametti filed
its fourth amended complaint, and, on November 3, 2014, Lindade filed a
supplement to its motion for summary judgment moving the court for sum-
mary judgment on that new complaint. In its supplement, Lindade incorpo-
rated by reference its February 28, 2014 motion and memorandum of law.
   10
      Girolametti also brought a separate action against Test-Con in which
he alleged also claims of negligence, breach of contract, and negligent
misrepresentation. The matters were later consolidated.
   11
      In its motion, Test-Con moved for summary judgment on all counts
against it by Girolametti in both civil actions. See footnote 10 of this opinion.
The court denied the motion in separate, yet identical, decisions. Test-Con
appealed both decisions. Because the claims against Test-Con are the same
in each of the underlying cases, Test-Con’s arguments for summary judgment
are the same for each underlying case, and the court’s decisions are identical,
we will address the two denials together.
   12
      Munger also argues that the court erred in denying its motion for sum-
mary judgment because Girolametti’s claims against it are all barred by
the applicable statute of limitations. Because we reverse the trial court’s
judgment on the basis of res judicata, we need not address this claim.
   13
      Munger previously had filed a motion for summary judgment and memo-
randum of law in support of its motion on April 25, 2014, in response
to Girolametti’s second amended complaint in this matter. Subsequently,
Girolametti filed its third amended complaint, and, on November 3, 2014,
Munger filed a supplement to its motion for summary judgment moving the
court for summary judgment on that third amended complaint.
   14
      The record reflects that, at the time of the project, VP was a PEB
manufacturer. At some point not evident from the record, VP merged with
BlueScope with the result that VP became a division of BlueScope. Thus,
we treat BlueScope as the corporate entity at interest in this appeal. Blue-
Scope, as the umbrella organization, sells PEBs. Pursuant to the terms of
its agreement with Rizzo, Munger ordered a PEB from BlueScope while
Oakeson was a BlueScope employee. As a professional engineer licensed
in the state of Connecticut, Oakeson signed and sealed the final erection
drawings for the PEB that had been engineered, fabricated and delivered
in an unassembled condition to the project site.
   In our discussion we do not separately analyze the posture of Oakeson
because, as an employee of BlueScope, his liability, if any, would parallel
that of his employer for purposes of claims made by Girolametti.